Citation Nr: 0304778	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from November 1963 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's PTSD is manifested by no greater than 
moderate impairment evidenced by some difficulties in 
managing stress brought on by his PTSD symptoms, 
confrontations with others, tearfulness on recollection of 
traumatic events in Vietnam, and sleep disturbances.  

3.  After service, the veteran worked for 16 years for the 
state Highway Patrol, attended college while working; he 
currently manages three rental homes and is actively involved 
in the MADD (Mothers Against Drunk Driving) organization.  

4.  The veteran's service-connected disability is not of such 
severity as to preclude all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.15, 4.16(b), 4.18 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in October 2001 and March 2002; the 
statement of the case (SOC) dated in March 2002; the 
supplemental statement of the case (SSOC) dated in May 2002; 
and the letter giving the veteran notification of the VCAA 
dated in April 2001, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, Social Work findings, and outpatient 
treatment records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran claims that the clinical findings of record 
document and substantiate that the severity of his PTSD has 
increased and that by virtue of the symptomatology associated 
with his PTSD, he is rendered unemployable.  These matters 
are addressed separately below.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, the veteran disagreed with the initial rating 
decision in October 2001 in which the RO granted service 
connection for PTSD and assigned the 50 percent evaluation 
currently under appeal.  For the reasons discussed below, the 
Board concludes that the evidence of record in this case does 
not substantiate the assignment of separate "staged" 
ratings for particular periods of time.  Further, the 
clinical evidence of record overall does not support 
entitlement to initial disability compensation in excess of 
50 percent for PTSD.  

Under the rating criteria for PTSD provided in the rating 
schedule, a 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

To warrant a 70 percent evaluation under this diagnostic 
code, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted where the 
veteran's mental disability rises to a state of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

In this case, the evidence does not support the presence of 
such symptoms as occupational and social impairment, with 
deficiencies in work, school, or family relationships, or 
symptomatology that affects the veteran's overall judgment, 
thinking, or mood.  Additionally, the clinical findings of 
record do not support suicidal ideation or obsessional 
rituals that interfere with routine activities, illogical 
speech, or such levels of panic or depression so as to affect 
the veteran's ability to function independently, 
appropriately and effectively.  There clearly are no signs of 
spatial disorientation or neglect of personal appearance and 
hygiene, and while some situations may prove more difficult 
than others for the veteran, he has not provided objective 
evidence of an inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.  

In particular, on VA social and industrial survey conducted 
in September 2001 as an initial evaluation for PTSD, the 
examiner noted the veteran's history of service, combat 
stressors as a helicopter crew chief in Vietnam, and his 
traumatic experiences that involved killing children and 
exposure to sniper fire.  The veteran was a Purple Heart 
recipient and had received numerous other service medals.  
The veteran reported that post-service, he had difficulties 
with maintaining meaningful employment and an inability 
generally to be around others.  The veteran worked initially 
with his parents on a part-time basis in their grocery store 
while he attended junior college.  Thereafter, the veteran 
worked as a mechanic for 16 years with the state Highway 
Patrol.  He described emotional and physical problems and 
eventually filed for retirement.  He also stated that he was 
unable to face confrontation because he knew that he could 
kill someone.  

The veteran has been married two times, has a daughter, 
grandchildren, and a stepson, all with whom he has strong 
relationships.  The veteran was actively involved with the 
organization MADD because of an accident that in which his 
stepson was injured and rendered paraplegic.  The examiner 
noted that veteran lived alone and did not talk with his 
neighbors.  He had a need to isolate himself from people, 
with the exception of his grandchildren, so as not to have 
confrontation.  He reported that he shot weapons or went 
hunting or fishing as a release from stress.  

The veteran stated that he had not sought mental health care 
until several months before the examination.  He was still 
married at the time of the examination to his second wife, 
but they lived apart.  The veteran was not working at the 
time and was living primarily on income from a state 
disability retirement award.  He previously had been a county 
commissioner, but he left the job due to the stress that 
often caused him to lose his temper.  

The examiner concluded that the veteran frequently re-
experienced the traumatic events in Vietnam and was tearful 
in describing such.  He stated that he had memories nearly 
daily, mostly when he tried to sleep.  The veteran reported 
that medication did help him get through the difficult times 
and that he had recurrent dreams about two times a week, 
depending on the type of activities he was involved in.  The 
veteran gave as an example that during hunting season, he 
tended to have increased nightmares and flashbacks brought on 
by the smell of burning powder.  The veteran also showed his 
distress primarily through anger.  

As to the avoidance of stimuli, the examiner noted that the 
veteran made significant efforts to avoid thoughts of the war 
and trauma.  The veteran expressed difficulties with calls 
from a particular friend who wanted to talk about the killing 
during the war.  Overall, the examiner noted that in spite of 
the veteran's efforts to avoid recollections from the war, he 
was often unsuccessful in "gaining isolation from himself," 
and had thoughts of blowing his head off until logic set in.  
He kept his guard up when outside of his home.  The veteran 
had little social activities, lacked trust in others, and 
feared his lack of ability to control himself when confronted 
with certain situations.  

The veteran reported sleep problems and increased anger and 
irritability to the point of fearing that he could kill 
someone.  The veteran stated that he feared his true nature 
might be that of a cold blooded killer such as he was during 
the war.  The veteran had problems with concentration and 
hypervigilance to the extreme, with such traits as checking 
behaviors at home to make sure nothing has changed since he 
last checked.  Overall, the examiner noted that the veteran's 
PTSD symptoms had a moderate affect on his social and 
occupational functioning, primarily due to avoidance and 
isolation.  There was evidence of some problems in 
maintaining employment, but yet the veteran had worked for 16 
years for one organization.  The veteran stated that he was 
able to work in that job (state Highway Patrol) because it 
was military-like in its operation.  On Global of Assessment 
Functioning (GAF) Scale of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the examiner assigned a 
designation of 62, representing a person with some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but who is generally functioning pretty 
well and who has some meaningful interpersonal relationships.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994). 

The veteran completed a PTSD questionnaire in October 2001.  
The veteran rated the severity of his PTSD symptoms as a five 
on a scale from one (mild) to five (severe).  VA outpatient 
records dated from March to January 2002 include three notes 
dated in August, October, and December 2001, from a nurse in 
the mental health clinic which reveal thoughts of suicide 
without any intention of carrying them out; anger and 
emotional detachment; fear of losing control; constricted 
affect; avoidance and numbing; and intrusive recollections.  
In October and December 2001 record, a GAF designation of 35 
to 45 was assigned.  This designation represents a range of 
severity from some impairment in reality testing or 
communication (where, for example, speech is illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work, family relations, judgment, thinking, or mood, 
to serious symptoms (for example, suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social or occupational functioning.  However, 
the Board notes that, contrary to the GAF designation 
assigned, the notes themselves do not depict such a severe 
level of disability.  Rather, they show that the veteran was 
not experiencing suicidal or homicidal ideation presently, 
his mood was characterized as "feeling better" or "doing 
okay".  His speech was clear, coherent, of normal rate and 
volume, and the veteran was "more able to express himself".  
Furthermore, the Board notes that the symptoms that were 
depicted on the nurse's notes, such as a flat or constricted 
affect and occasional panic attacks (fear of losing control) 
are contemplated by a GAF designation of around 60 for 
moderate symptoms.  Thus, despite the GAF designation 
assigned in these notes, the description of the 
symptomatology was consistent with that described by the VA 
examiner who conducted the social and industrial survey in 
September 2001 and who assigned a GAF designation of 62.  
Moreover, the symptoms described are also contemplated by 50 
percent rating that has been assigned under criteria in the 
VA rating schedule and they do not more nearly approximate 
the criteria for the next higher or 70 percent rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

VA outpatient notes of a Social Worker, dated in January 
2002, disclose that the veteran continued to try to push away 
from his mind the negative recollections of Vietnam.  He 
stated that he had difficulties at times looking at his 
granddaughter without recalling a young girl he killed in 
Vietnam.  The veteran had participated in group discussions 
and his interactions were appropriate and goal-directed.  It 
seemed that the veteran was motivated to use the group 
sessions as a mechanism for learning how to better cope with 
the stress of his PTSD.  Overall, the notes revealed that the 
veteran's memory was impaired due to stress associated with 
his PTSD; his concentration was fair to poor when stressed; 
and his judgment as to everyday activities was good.  Again, 
the Board notes that impairment in long and short term memory 
is contemplated by the schedular criteria for a 50 percent 
rating, as are impairment in judgment, which the veteran did 
not display with regard to everyday activities, and 
disturbances of motivation and mood.

On VA examination in February 2002, the veteran's history 
since the prior examination was recited.  The veteran 
reported that his treatment had intensified and that he was 
attending group sessions once a week.  The veteran also 
reported that the sessions had "stirred up issues."  The 
examiner noted that the veteran became tearful on a number of 
occasions.  The examiner further noted that the veteran's 
social functioning had not changed since the prior 
examination.  He continued to be involved in his daughter's 
family and spent a great deal of time with his 
granddaughters, including times when they spent the night at 
this home; managed three rental properties, one of which he 
rented to his ex-wife; spent time with his stepson; continued 
to be involved with MADD business and was involved in 
starting a local chapter of that organization for which he 
had traveled for a quarterly meeting and had been active with 
some legislation.  The examiner noted that such information 
had been noted in the examination report because it was 
significant of the veteran's abilities to interact with 
others.  The veteran indicated that he intended to establish 
contact with his first wife once he was through with 
treatment.  

Overall, the examiner noted that the veteran's symptoms were 
basically the same as reported on examination in September 
2001.  The veteran was oriented; there was no evidence of 
memory impairment or lack of concentration; he had adequate 
verbal abstract reasoning skills; no signs of deficit in 
judgment; affect was variable and appropriate to thought 
content; his thinking was logical, sequential, and goal-
directed; there was no suggestion of thought disorder or odd 
behavior; no frequent suicidal ideation; no obsessional 
rituals; no abnormalities in speech; no impaired impulse 
control; could control anger by walking away; no continuous 
panic and his depressed mood had improved with medication.  

The examiner assigned a GAF score of 56 (for moderate 
symptoms) mostly due to the recent loss of a friend and some 
increased treatment, all of which would be alleviated over 
time.  Overall, the examiner judged the veteran's impairment 
as moderate.  It is noted that the veteran should get 
considerable benefit from treatment given his level of 
motivation, his empathy for others, his excellent verbal 
skills, and his good insight.  In fact, the examiner noted 
that the veteran was "simply too functional" to be 
classified as severely impaired.  While the veteran might 
have some problems in certain work environments, the examiner 
noted that he could work.

Thus, in light of the foregoing, the Board notes that 
symptomatology associated with the veteran's mental 
impairment does not rise to the level required for an initial 
disability rating in excess of 50 percent.  The veteran is 
moderately impaired by virtue of his PTSD, is able to work, 
can interact with others, is involved in organizational work, 
has a relationship with his ex-wife and with his stepson, 
daughter, and grandchildren, takes care of himself in his 
routine daily activities, can control his anger by electing 
to walk away from the aggravating circumstances, and 
essentially functions effectively in most settings.  
Therefore, the Board concludes that the schedular criteria 
for an initial disability evaluation in excess of 50 percent 
for PTSD have not been met, and, because the veteran's 
symptomatology has not increased or decreased since the time 
contemporaneous with the assignment of the initial rating, a 
"staged" rating is not warranted in this case.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411; 
Fenderson, 12 Vet. App. at 126.  Accordingly, the veteran's 
claim for an initial rating in excess of 50 percent is 
denied.  

Individual unemployability

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A total disability rating may also be assigned on 
an extraschedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

In this case, service connection is in effect for PTSD, rated 
at 50 percent disabling.  The veteran has no other 
compensable service-connected disabilities.  The only other 
disability for which the veteran is service-connected is for 
residual scars of shrapnel wounds in the right knee, rated at 
zero percent.  Thus, the veteran does not meet the percentage 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Therefore, the 
only basis on which the veteran may be assigned a total 
disability rating is an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  Nonetheless, for the reasons stated below, the 
Board notes that the evidence of record does not substantiate 
that this veteran is rendered unemployable by reason of his 
service-connected PTSD.  

Specifically, the evidence must show that the veteran is 
unable to pursue a substantially gainful occupation due to 
his service-connected PTSD.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total rating based on individual 
unemployability, the record must reflect some factor which 
takes this case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran contends that he believes that he is unable to 
sustain gainful employment as a result of his service-
connected PTSD.  On VA examination dated in February 2002, 
the examiner recited the veteran's work history and noted 
that while the veteran might have some difficulties in 
working in certain work settings, the record shows that post-
service, he worked consistently for 16 years with the state 
Highway Patrol and at times while working, also attended 
college.  Further, the examiner noted that the veteran could 
work in spite of his PTSD and that he had not demonstrated an 
inability to work.  It was felt that the veteran could find a 
tolerable working environment, perhaps one that did not 
require a great deal of contact with the public, but overall, 
the evidence supported that he could work and could function 
effectively in particular work environments.  In fact, the 
examiner pointed to the fact that the veteran had been 
working with the MADD group, even to the extent that he had 
organized a chapter, which supported overall the examiner's 
opinion that the veteran was able to function with people in 
an organization and do so effectively.  

Thus, the evidence of record supports that the veteran has 
the capabilities to perform the mental acts required by 
employment generally.  Van Hoose, 4 Vet. App. at 363.  While 
he may not see himself as employable by virtue of his PTSD, 
the medical evidence reflects otherwise.  Moreover, the Board 
recognizes that it does not have the authority to grant the 
claim for a total rating based on individual unemployability 
on an extraschedular basis under section 4.16(b) because that 
authority is vested, by the terms of the regulation itself, 
in the Director, Compensation and Pension Service.  However, 
the Board may review on appeal the RO's decision not to refer 
the case for extraschedular consideration and may consider 
whether referral to "appropriate first-line officials" for 
consideration of an extra-schedular rating is warranted.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board 
may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

In this particular claim, the Board agrees with the RO's 
determination not to refer this case for consideration by the 
Director of Compensation and Pension Service for a total 
rating on an extraschedular basis because there is no 
evidence of record to support that the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected PTSD.  

The Board concludes that in light of the above, there is a 
preponderance of evidence against the claim for a total 
disability rating based on individual unemployability due to 
service-connected PTSD.  
ORDER

Entitlement to initial disability rating in excess of 
50 percent for PTSD is denied.  

Entitlement to a total rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

